Citation Nr: 1046685	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-12 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the appellant's character of discharge for his period of 
service from May 1970 to June 1973 is a bar to eligibility for VA 
benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel






INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 decision by the Houston, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The appellant received a discharge under other than honorable 
(OTH) conditions for his service from May 1970 to June 1973.

2.  The misconduct committed by the appellant in service was 
willful and persistent. It did not consist of minor offenses 
offset by otherwise honest, faithful, and meritorious service.

3.  The appellant was not insane at the time he committed his in- 
service misconduct.

4.  The appellant's discharge is considered dishonorable.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a bar 
to VA benefits.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board finds that the provisions of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)] are not applicable to this claim on appeal 
because the appeal turns on a matter of law and not on the 
underlying facts or development of the facts.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002).  The United States Court 
of Appeals for Veterans Claims (Court) found in Manning that the 
VCAA can have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based on 
fact.  Also see Smith v. Gober, 14 Vet. App. 227 (2000); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  Consequently, the 
Board is not required to address the RO's efforts to comply with 
the VCAA with respect to the issue here on appeal.

Legal Criteria and Analysis

The appellant is seeking to be declared eligible for VA benefits.  
When a person is seeking VA benefits, it first must be shown that 
the service member, upon whose service such benefits are 
predicated, has attained the status of veteran.  Holmes v. Brown, 
10 Vet. App. 38, 40 (1997).  'The term veteran means a person who 
served in the active military, naval or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.'  38 U.S.C.A. § 101(2).  A discharge issued under 
honorable conditions is binding on VA.  38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars found at 
38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory 
bars listed in 38 C.F.R. § 3.12(d).

In accordance with 38 C.F.R. § 3.12(a), if a former service 
member did not die in service, pension, compensation, or 
dependency and indemnity compensation is not payable unless the 
period of service on which the claim is based is terminated by 
discharge or release under conditions other than dishonorable.  
(38 U.S.C § 101(2)). A discharge under honorable conditions is 
binding on VA as to character of discharge.

In accordance with 38 C.F.R. § 3.12(b), a discharge or release 
from service under one of the conditions specified in this 
section is a bar to the payment of benefits unless it is found 
that the person was insane at the time of committing the offense 
causing such discharge or release unless otherwise specifically 
provided. (38 U.S.C. § 5303(b)).  Benefits are not payable where 
the former service member was discharged or released under one of 
the following conditions: (1) As a conscientious objector who 
refused to perform military duty, wear the uniform, or comply 
with lawful order of competent military authorities; (2) by 
reason of a sentence of general court-martial; (3) resignation of 
an officer for the good of the service; (4) as a deserter; (5) as 
an alien during a period of hostilities where it is affirmatively 
shown that the former service member requested his or her 
release; (6) by reason of a discharge under other than honorable 
conditions issued as a result of AWOL for a continuous period of 
at least 180 days.  38 C.F.R. § 3.12(c).

38 C.F.R. § 3.12(d) provides that a discharge or release because 
of one of the following offenses is considered to have been 
issued under dishonorable conditions: acceptance of undesirable 
discharge in lieu of trial by general court- martial; mutiny or 
spying; offense involving moral turpitude (this includes, 
generally, conviction of a felony); willful and persistent 
misconduct; and homosexual acts involving aggravating 
circumstances and other factors affecting the performance of 
duty. A discharge or release because of willful and persistent 
misconduct will be considered to have been issued under 
dishonorable conditions.  Willful and persistent misconduct 
includes a discharge under other than honorable conditions, if it 
is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor offense 
will not, however, be considered willful and persistent 
misconduct if service was otherwise honest, faithful and 
meritorious.  38 C.F.R. § 3.12(d).

An honorable discharge or discharge under honorable conditions 
issued through a board for correction of records established 
under authority of 10 U.S.C. § 1552 is final and conclusive on 
VA. The action of the board sets aside any prior bar to benefits 
imposed under paragraph (c) or (d) under this section.  38 C.F.R. 
§ 3.12(e).

A discharge or release from service under one of the conditions 
specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits 
unless it is found that the person was insane at the time of 
committing the offense.  38 C.F.R. § 3.12(b).  According to 38 
C.F.R. § 3.354(a), definition of insanity, an insane person is 
one who, while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or less 
prolonged deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the community 
to which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs of 
the community in which he resides.  38 C.F.R. § 3.354(b) provides 
when a rating agency is concerned with determining whether a 
appellant was insane at the time he committed an offense leading 
to his court-martial, discharge or resignation (38 U.S.C. § 
5303(b)), it will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition in paragraph (a) of this section.

Initially, the Board notes the appellant has a single period of 
active service from May 1970 to June 1973.  

A June 1973 Request for Undesirable Discharge for the Good of the 
Service notes that, in May 1972, the appellant received 
nonjudicial punishment (NJP) for violation of Article 86, UCMJ, 
unauthorized absence for a period of two days.  In November 1972, 
he received NJP for violation of Article 92, UCMJ, failing to 
obey an order issued by a first sergeant to get a haircut and 
report within an hour.  In December 1972, the appellant received 
NJP for two violations of Article 92, UCMJ, for failing to obey 
an order.  In March 1973, the appellant received NJP for 
violation of Article 86, UCMJ, unauthorized absence for a period 
of an hour.  In March 1973, he was charged with violation of 
Article 86, UCMJ, unauthorized absence, from April 3, 1973 to May 
4, 1973, violation of Article 87, UCMJ, missing movement through 
neglect; and violation of Article 92, UCMJ, violation of an 
order.  The charges were referred to a special court-martial 
(SMC).  

In a June 1973 letter, the appellant's Commanding Officer stated 
that after numerous counseling sessions to no avail, the 
appellant was considered of little value as a productive Marine.  
He further stated that every means available to the command had 
been utilize to salvage the appellant however, his intent on 
committing repeated offenses makes him more trouble than is worth 
to the Marine Corps.  

His request for an undesirable discharge for the good of the 
service in lieu of an SMC was approved in June 1973.  He was 
subsequently discharged under conditions other than honorable as 
reflected in his DD 214.   

After review of the record, the Board finds that the appellant's 
service is a bar to payment of VA benefits.  Under the 
circumstances of this appeal, the determination to be made is 
whether the other than honorable discharge the appellant received 
was because of willful and persistent misconduct.  See 38 C.F.R. 
§ 3.12.  As outlined above, the appellant was counseled numerous 
times during service and received multiple NJPs during service.  
In fact, in just a period of less than a year, he received four 
NJPs.  In addition, his discharge under conditions other than 
honorable (OTH) was a result of his own request to avoid a 
pending SCM.  Further, an officer had found that the appellant 
had been a constant disciplinary problem.

Under these facts in the service record, the Board determines 
that the other than honorable discharge the appellant received 
was because of willful and persistent misconduct.  The discharge 
was not due to a minor offense and the service was not otherwise 
honest, faithful and meritorious.  The exception to this being a 
bar to the payment of benefits is a finding that the appellant 
was insane at the time of the committing the offense.  See 38 
C.F.R. § 3.12(b).  In this case, the appellant has not asserted 
that he was insane and there is no evidence that raises this 
question.  Therefore, the Board does not find a basis on which to 
further consider the issue of insanity.  See Stringham v. Brown, 
8 Vet. App. 445, 449 (1995).

The appellant has contended that his offenses were due to the 
illegal bombing of North Vietnam that killed 1500 civilians.  But 
the record reflects that he did not serve in Vietnam.  Regardless 
of his current argument, his actions during service reflect an 
ongoing behavior problem rather than an attempt to obtain a 
higher purpose.  He also claimed that it was due to his divorce 
and a beating he received from his platoon.  However, nothing in 
the record reflects that he was beaten by his platoon while in 
service and we do not find the appellant credible.  He had an 
opportunity to explain his actions during service and prior to 
separation and he did not.  At best, his more recent statements 
are after the fact rationalizations which we do not believe.  We 
again note that he was considered to be of little value as a 
productive Marine; that attempts were made to salvage him; and 
that he was intent on committing repeated offences.  We find that 
he engaged in willful and persistent misconduct and that his 
service was not otherwise meritorious.  The Board cannot find a 
basis on which to determine that the service department records 
are inaccurate.  

The character of the appellant's discharge is a bar to payment of 
VA benefits, to include pension.  See 38 C.F.R. § 3.12(d)(4).  
The benefit sought on appeal is denied.


ORDER

The character of the appellant's discharge from service 
constitutes a bar to payment of VA benefits; the appeal is 
denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


